Name: Council Regulation (EEC) No 3196/84 of 12 November 1984 opening, allocating and providing for the administration of a Community tariff quota for certain plywoods of coniferous species, falling within heading No ex 44.15 of the Common Customs Tariff (1985)
 Type: Regulation
 Subject Matter: tariff policy;  wood industry
 Date Published: nan

 No L 299/ 14 Official Journal of the European Communities 17. 11 . 84 COUNCIL REGULATION (EEC) No 3196/84 of 12 November 1984 opening, allocating and providing for the administration of a Community tariff quota for certain plywoods of coniferous species , falling within heading No ex 44.15 of the Common Customs Tariff ( 1985) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, draw an additional share from the reserve ; whereas, each time its additional share is almost used up, a Member State should draw an additional share, and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between Member States and the Commission , which latter must, in particular be able to keep a record of the extent to which the quota has been used up and to inform the Member States accordingly ; Whereas if, at a given date in the quota period, a considerable quantity of a Member State's initial share remains unused, it is essential that that Member State should return a significant proportion to the reserve, so as to avoid a part of the quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, Having regard to the proposal from the Commission , Whereas the Community has undertaken to open an annual Community tariff quota of at least 600 000 m ' for certain plywoods of coniferous species, falling within heading No ex 44.15 of the Common Customs Tariff ; whereas, under Protocol 1 1 to the Act of Acces ­ sion ('), the Community is required to open each year autonomous nil duty Community tariff quotas for the same products, the volume thereof to be decided annually when it is established that all possibilities of supply on the internal market of the Community have been exhausted during the period for which the quotas are open ; whereas the condition laid down by the said Protocol does not seem to be met at the moment ; whereas , in these circumstances, it is appropriate to limit oneself in the first stage to the contractual volume of 600 000 m ' ; whereas the fixing of the quota volume at this level does not exclude, moreover, recourse to the provisions of the abovementioned Protocol 1 1 during the quota period ; Whereas, to take more precise account of future, trends in imports of the products concerned, the quota should be divided into two tranches, the first being allocated among all the Member States and the second held as a reserve to cover the subsequent requirements of Member States which have exhausted their initial shares ; whreas , in order to offer importers some degree of security, the first tranche of the quota should be fixed at a relatively high level , or about 99 % of its full amount ; whereas, on the basis of Member States ' estimates for their needs, the initial shares may be fixed as set out in Article 2 ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1985, a Community tariff quota of 600 000 m3 shall be opened for the following products falling within heading No ex 44.15 of the Common Customs Tariff : (a) plywood of coniferous species, without the addition of other substances, of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process ; (b) plywood of coniferous species, without the addition of other substances, sanded, and of a thickness greater than 18,5 mm. 2. Imports of the products in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . Whereas Member States may use up their initial shares at different rates ; whereas, to provide for this eventu ­ ality and to avoid disruption of supplies , any Member State which has almost used up its initial share should (') OJ No L 73, 27 . 3 . 1972 , 170 . 17. 11 . 84 Official Journal of the European Communities No L 299/ 15 3 . The Common Customs Tariff duty shall be totally suspended within the limits of the above quota . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions set out in the 1979 Act of Accession . those specified may not be used in full . They shall inform the Commission of their reasons for applying this paragraph . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1985. Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two tranches . 2. A first tranche of 595 000m3 shall be allocated among the Member States ; Member States' shares, which, subject to Article 5, shall be valid until 31 December 1985, shall be as follows : Article 5 Member States shall return to the reserve, not later than 1 October 1985, the unused portions of their initial shares which, on 15 September 1985, are in excess of 20 % of the initial amounts. They may return a greater portion if there are grounds for believing that such portion may not be used in full . Member States shall notify the Commission , not later than 1 October 1985, of the total quantities of the products in question imported up to 15 September 1985 and charged against the Community quota and of any portion of their initial shares returned to the reserve. (cubic metres) Benelux 154 000 Denmark 65 000 Germany 94 000 Greece 50 France 11 000 Ireland 8 950 Italy 24 000 United Kingdom 238 000 3 . The second tranche of 5 000 m3 shall constitute the reserve. Article 6 The Commission shall keep and account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it has been notified, shall inform each State of the extent to which the reserve has been used up . It shall inform the Member States, not later than 5 October 1985, of the amount still in reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and, to this end, shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares of the Community quota. 2 . Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . Member States shall charge imports of the products in question against their shares as and when the products are entered with the customs authorities for free circulation . Article 3 1 . If 90 % or more of a Member State's initial share as fixed in Article 2 (2), or of that share minus any portion returned to the reserve where Article 5 has been applied has been used up, that Member State shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share, rounded up as neces ­ sary to the next whole number. 2. If, after its initial share has been exhausted, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share, rounded up as necessary to the next whole number. 3 . If, after its second share has been exhausted, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third . This procedure shall apply until the reserve is used up. 4 . By way of derogation from paragraphs 1 , 2 and 3, Member States may draw lesser shares than those specified therein if there are grounds for believing that No L 299/ 16 Official Journal of the European Communities 17. 11 . 84 4. The extent to which a Member State has used up its share shall be determined on the basis of imports charged against that share in accordance with para ­ graph 3 . Article 8 At the Commission's request, Member States shall inform it of the imports actually charged against their shares . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1984 . For the Council The President P. BARRY